IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         Assigned on Briefs September 26, 2013

         KAREN DEONNE STAMPS v. ROY DENTON STAMPS, JR.

                Appeal from the Chancery Court for Williamson County
                        No. 37591   Timothy L. Easter, Judge


               No. M2012-02512-COA-R3-CV - Filed December 19, 2013




F RANK G. C LEMENT, J R., J., dissenting.

       I respectfully, but with a lack of total commitment, disagree with the majority’s
decision to reverse the trial court’s denial of Wife’s motion to alter or amend and to remand
this matter for the trial court to further consider the motion.

        I am of the belief the trial court did all it was required to do; that being, to consider
the motion and rule upon it. The trial court was not required to hold a hearing and it was not
required to make specific findings of fact to support its decision. Thus, I cannot conclude that
the trial court erred in the manner by which it considered the motion. I am also unable to
conclude that the decision to deny the motion constitutes an abuse of discretion by the trial
court, believing that reasonable minds could differ on whether to deny the motion to alter or
amend or to grant it and to modify the Marital Dissolution Agreement in a fashion to redress
the concerns raised by Wife.

       On the other hand, my less than committed view in this matter is based on the conduct
of the parties, which is a recurring predicament for trial courts in domestic litigation,
especially when each spouse goes through a series of attorneys.

       I find Wife’s unabashed reliance on Husband’s admittedly uncertain answers in his
August 24, 2012, deposition to questions posed by her then attorney, Russ Heldman,
pertaining to the value of the Douglas Bend rental property in Gallatin and others, which he
described as “guesstimates,” almost inexcusable. However, while Husband admitted his
estimates of the value of his properties were mere guesses, he did not provide complete or
candid responses to the status of the tenancy and the condition of the property, albeit the
questions regarding the condition of the property were not surgical. The foregoing
notwithstanding, what concerns me is whether Husband’s answers to questions regarding the
status of the tenancy were or were not honest answers when given. Moreover, if they were
correct when the questions were answered, which was on August 24, 2012, what, if anything,
did Husband know that constituted substantive and material changes to the correctness of his
answers prior to the mediation, which occurred and was agreed upon on September 5, 2012.
I mention this because Husband, like any party, had a continuing duty to supplement his
discovery responses if and when he knew the tenant was vacating the premises. Tennessee
Rule of Civil Procedure 26.05 provides, in pertinent part:

       A party who has responded to a request for discovery with a response that was
       complete when made is under no duty to supplement the response to include
       information thereafter acquired, except as follows:

       ***

       (2) A party is under a duty seasonably to amend a prior response if the party
       obtains information upon the basis of which the party (A) knows that the
       response was incorrect when made; or (B) knows that the response though
       correct when made is no longer true and the circumstances are such that a
       failure to amend the response is in substance a knowing concealment.

(Emphasis added).

        In his deposition, Husband testified “There was a lease purchase on that [the property
but] I don’t believe [it] is going to be executed but - there’s a tenant in there.” He then
identified Larry Courtright as the tenant and stated that he pays $1,600 a month in rent, but
“He is not really good about it.” However, Husband did not mention what Mr. Courtright
revealed in his affidavit, which is that he had repeatedly told Husband he planned to leave
the premises if major problems - electrical, plumbing, etc. - were not promptly remedied.
Thus, while I do not believe it appropriate to reverse and remand this case, since it is being
remanded, I am confident the trial court shall consider these facts along with all other
appropriate facts and legal principles in ruling on the motion to alter or amend.

       For the foregoing reasons, I respectfully dissent with the decision to reverse.


                                                      ______________________________
                                                      FRANK G. CLEMENT, JR., JUDGE




                                             -2-